Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127733                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  FORD MOTOR COMPANY,                                                                                  Robert P. Young, Jr.
           Petitioner-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 127733
                                                                    COA: 247186
                                                                    MTT: 00-294990
  TOWNSHIP OF BRUCE,
           Respondent-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 14, 2004
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Ford Motor Company v City of Woodhaven, City of Sterling Heights, and
  Township of Bruce (Docket Nos. 127422, 127423, 127424) is pending on appeal before
  this Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2005                    _________________________________________
           l1012                                                               Clerk